DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed.
Claims 1, 8-9 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An information processing device comprising: 
an acquiring means configured to acquire identification information for identifying an OS of the information processing device; 
a determining means configured to determine, based on the acquired identification information, whether the OS is capable of accepting a driver program for controlling a device; 
an installing means configured to install, when determining that the OS is capable of accepting the driver program, the driver program into the OS; and 
a downloading means configured to download, when determining that the OS is incapable of accepting any driver program for controlling the device, a driverless installer for 4installing a printing application to achieve driverless control of the device without using any driver program, into the information processing device.
Fukasawa (US 2017/0160995) teaches a system includes a terminal and an information processing device including a first specification unit configured to specify a second computer program based on terminal information on the terminal received from the terminal; a first 
However, Fukasawa does not teach the invention as claimed, especially a downloading means configured to download, when determining that the OS is incapable of accepting any driver program for controlling the device, a driverless installer for 4installing a printing application to achieve driverless control of the device without using any driver program, into the information processing device.
Kobayashi (US 2009/0064198) teaches an image processing apparatus includes an input unit that inputs a command, a wireless interface unit that wirelessly exchanges data with an image forming apparatus in a direct manner, a transmission/reception control unit that controls an operation of the wireless interface unit, and a program processing unit that performs an installation process of a program. The transmission/reception control unit causes the wireless interface unit to receive a driver module from the image forming apparatus. The program processing unit performs an installation process of the driver module received by the wireless interface unit.
any driver program for controlling the device, a driverless installer for 4installing a printing application to achieve driverless control of the device without using any driver program, into the information processing device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675